NUMBER 13-12-00504-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

JOHN JAMES HARKINS, ET AL.,                                               Appellants,

                                           v.

NORTH SHORE ENERGY, L.L.C.,                                                 Appellee.


                   On appeal from the 267th District Court
                         of Goliad County, Texas.


                                      ORDER
               Before Justices Rodriguez, Garza and Perkes
                            Order Per Curiam
      On December 12, 2013, this Court issued a memorandum opinion in this appeal

affirming the trial court’s judgment as modified. Harkins v. N. Shore Energy, L.L.C., No.

13-12-00504-CV, 2013 WL 6574245 (Tex. App.—Corpus Christi Dec. 12, 2013, no. pet.

h.) (mem. op.). Appellants, John James Harkins et al., have filed a motion for rehearing

and motion for en banc reconsideration. See TEX. R. APP. P. 49.1, 49.7.
       Having reviewed appellants’ motions, we hereby ORDER appellee, North Shore

Energy, L.L.C., to file with the clerk of this Court a response as to Issues One, Two, and

Three as raised in appellants’ motions within thirty (30) days of the date of this order.

       IT IS SO ORDERED.


                                                 PER CURIAM


Order delivered and filed the
3rd day of February, 2014.




                                             2